Third District Court of Appeal
                               State of Florida

                          Opinion filed July 14, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-522
                        Lower Tribunal No. 16-8560
                           ________________


                           Timothy Lenahan,
                                  Appellant,

                                     vs.

                          Shannon Lenahan,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Lody Jean,
Judge.

     Lavalle, Brown & Ronan, P.A., Anthony D. Brown and Jeff M. Brown
(Boca Raton), for appellant.

    Taylor Espino Vega & Touron, PLLC, Francisco Touron, III and
Vanessa A. Van Cleaf, for appellee.


Before FERNANDEZ, C.J., and MILLER, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.